Citation Nr: 1757554	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran asked to testify before the Board in November 2017.  However, the Board finds that it may grant the Veteran's appeal in full on the current record.  Therefore, the Board will proceed with the matter before it.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Should the Veteran wish to testify before the Board on any other claim he may appeal, he is welcome to request to do so.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran manifests bilateral hearing loss that is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. § 1131 (2014); 38 C.F.R. §§ 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 391 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

At the outset, the Board notes that while service connection for a recognized chronic disease, such as hearing loss, can be established through continuity of symptomatology, circumstances in this case does not apply as the diagnosis of hearing loss was not made within one year of the Veteran's discharge from active service.  See 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Moreover, VA may not determine that lay evidence is not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Nonetheless, VA can consider the lack of contemporaneous medical evidence and weigh it against a Veteran's lay statements in analyzing the credibility of the Veteran's statements.  Id.  Further, VA may draw a negative inference where the evidence shows there has been an absence of complaints for an extended period of time.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom, Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran argues his bilateral hearing loss is the result of active service.  For reasons explained below, the Board finds that service connection for bilateral hearing loss is warranted.

A September 2012 VA examination for hearing loss establishes that the Veteran manifests hearing loss within the criteria for VA.  Puretone thresholds were measured at:

HERTZ
Sep 2012
500
1000
2000
3000
4000
Right
15
25
60
60
70
Left
15
25
70
75
80

Three of the right puretone thresholds and all three of the left are greater than 26 decibels.  Moreover, CNC Maryland speech recognition scores are 90 percent in the right and 86 percent in the left.  These findings meet the criteria for hearing loss under 38 C.F.R. § 3.385.  See September 2012 DBQ Examination for Hearing Loss and Tinnitus.  

As to the inservice occurrence of acoustic trauma, the Board finds the evidence supports the Veteran's contentions of inservice exposure to acoustic trauma, as explained below.

VA examination notes and the Veteran's statement reflect that the Veteran reported he was exposed to M1 and rocket-propelled grenades during basic training, advanced training, annual qualifications, and during field exercises.  He explained that he was not stationed at a regular hospital but was instead assigned to a mobile surgical hospital, which frequently trained in the field.  As to direct incidents of acoustic trauma, he reported an incident in which a faulty RPG back-fired, breaking his glasses and damaging his hearing.  And he described a constant ringing in his ears, bilaterally, after firing an M1 during training 1958.  See Veteran's Correspondence (rec'd 3/19/2013) and September 2012 VA DBQ Examination for Hearing Loss and Tinnitus.  

Service treatment records reflect that the Veteran's hearing measured 15 of 15 whispered voice and entrance to, and discharge from, active service.  See STRs (rec'd 8/2/1996), pp. 15, 7.  The Veteran's report of medical history at entrance to active service, dated in February 1958, shows no complaints or findings of ear, nose, or throat trouble.  An entry in August 1958 reflects complaints of hearing loss for about a month, and observations of diminished hearing.  His report of medical history at discharge, dated in October 1959, shows complaints of ear, nose, and throat trouble.  See Id., pp. 18, 59, 11.  

The Veteran's discharge document reflects he worked as a personnel specialist, and was last assigned to the 31st Surgical Hospital (Mobile Army).  This is consistent with the Veteran's assertions that he was exposed to weapons and rocket fire on a repeated basis as part of a mobile unit that trained frequently in the field.

As above noted, the Board finds this evidence sufficient to show inservice exposure to acoustic trauma.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Concerning a nexus, or etiological link between the Veteran's currently diagnosed bilateral hearing loss and his inservice acoustic trauma, the VA examiner in September 2012 stated she was unable to offer an opinion without resort to mere speculation:

Given that [V]eteran's induction and separation exams were conducted by whispered voice and not with pure tone specific data, that an audiogram while in service documented hearing loss bilaterally, and [V]eteran's MOS of personnel specialist has a low probability of noise exposure, I am unable to determine the etiology of [V]eteran's hearing loss without resorting to speculation.  There is no evidence that [V]eteran's hearing loss was not present prior to military service and if so whether it was aggravated by military service.   There is also no evidence that hearing loss (if conductive in nature) improved prior to discharge without pure tone specific data.

See VA DBQ Examination for Hearing Loss and Tinnitus, p. 57.  

In contrast, the Veteran's private audiologist, SR, MD, FACS, offered the following opinion in February 2013:

[The Veteran] is a patient of ours with bilateral sensorineural noise induced pattern hearing loss.  He had unprotected and insufficiently protected exposure to noise during his military service.  This exposure included gunfire and grenade exposure.  He also brought documentation from US Army dated 8/20/58 confirming noise exposure.

It is very likely that a significant portion of his hearing loss is due to that exposure.

See February 2013 Medical Treatment Record (rec'd 3/25/2013), p. 1.  The Veteran's physician is a medical doctor and Fellow, American College of Surgeons, and is therefore presumed competent to provide this opinion.

Both the 2012 VA medical opinion and the 2013 private medical statements have deficiencies.  The VA opinion is deficient in that it doesn't actually provide an opinion.  The private statement is deficient in that it does not address the long period of time between the Veteran's impaired hearing, as noted on the documentation provided him to review, and the present diagnosis.  The private physician further does not explain the discrepancy between the diminished hearing shown during service, in 1958, and the 15/15 whispered voice, undiminished, hearing measured at discharge. 

Notwithstanding, the Board finds it need not remand for additional VA examination or clarification of these opinions in the present case.  See Sabonis, supra.

The claims file presents no other statements, findings, or opinions against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to his inservice acoustic trauma.  

The Board is mindful that absence of an inservice hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In addition, the Veteran has asserted that he has experienced diminished hearing, as well as tinnitus, since the inservice acoustic trauma to the present.  See Veteran's Correspondence (rec'd 3/19/2013).  The Board finds the Veteran's lay testimony to be credible.  The Board further notes that the inability to hear and to hear clearly is within the Veteran's ability to attest, as is the sense of ringing in the ears.  See Layno, supra and Jandreau, supra.  Finally, the Board observes that the Veteran is service-connected for bilateral tinnitus based on the same fact pattern.  

After consideration of all the evidence, the Board finds the evidence to be in equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that an etiological link, or nexus, exists between the Veteran's inservice acoustic trauma and his currently diagnosed hearing loss.  Accordingly, the criteria for service connection for bilateral hearing loss are met; and service connection for bilateral hearing loss is warranted.  38 U.S.C. § 1110, 5107 (2014); 38 C.F.R. § 3.102, 3.303.



ORDER

Entitlement to service connection for bilateral ear hearing loss is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


